Exhibit 10.1



 

*00008446592-10000-095502282007*

PROMISSORY NOTE



Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

















$70,000,000.00

02-28-2007

04-30-2007

8446592-10000-

 

00002532665

06564

/S/JJK



References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.



Any item above containing "***" has been omitted due to text length limitations.



Borrower:

First Midwest Bancorp, Inc.

One Pierce Place, Suite 1500

Itasca, IL 60143-1253



Lender:

M&I Marshall & Ilsley Bank

Correspondent Banking

770 N. Water Street

Milwaukee, WI 53202







Principal Amount: $70,000,000.00



Date of Note: February 28, 2007





PROMISE TO PAY.

First Midwest Bancorp, Inc. ("Borrower") promises to pay to M&I Marshall &
Ilsley Bank ("Lender"), or order, in lawful money of the United States of
America, the principal amount of Seventy Million and 00/100 Dollars
($70,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.







PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on April 30, 2007. In addition, Borrower will
pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning March 25, 2007, with all subsequent interest payments to
be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied to accrued interest, credit
life premiums, principal, late charges, and escrow. The annual interest rate for
this Note is computed on a 365/360 basis; that is, by applying the ratio of the
annual interest rate over a year of 360 days, multiplied by the outstanding
principal balance, multiplied by the actual number of days the principal balance
is outstanding. Borrower will pay Lender at Lender's address shown above or at
such other place as Lender may designate in writing.







VARIABLE INTEREST RATE.

The interest rate on this Note is subject to change from time to time based on
changes in an independent index which is the British Bankers Association (BBA)
LIBOR and reported by a major news service selected by Lender (such as Reuters,
Bloomberg or Moneyline Telerate). If BBA LIBOR for the selected period is not
provided or reported on the first day of a month because, for example it is a
weekend or holiday or for another reason, the LIBOR Rate shall be established as
of the preceding day on which BBA LIBOR rate is provided for the selected period
and reported by the selected news service. (the "Index"). The Index is not
necessarily the lowest rate charged by Lender on its loans. If the Index becomes
unavailable during the term of this loan, Lender may designate a substitute
index after notifying Borrower. Lender will tell Borrower the current Index rate
upon Borrower's request. The interest rate change will not occur more often than
each first day of each calendar quarter. Borrower understands that Lender may
make loans based on other rates as well. The Index currently is 5.360% per
annum. The interest rate to be applied to the unpaid principal balance during
this Note will be at a rate of 0.550 percentage points over the Index, resulting
in an initial rate of 5.910% per annum. NOTICE: Under no circumstances will the
interest rate on this Note be more than the maximum rate allowed by applicable
law.







PREPAYMENT:

Borrower may pay without penalty all or a portion of the amount owed earlier
than it is due. Early payments will not, unless agreed to by Lender in writing,
relieve Borrower of Borrower's obligation to continue to make payments of
accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language. If Borrower sends such a payment,
Lender may accept it without loosing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: M&I
Marshall & Ilsley Bank, P.O. 3114 Milwaukee, WI 53201-3114.







LATE CHARGE.

If a payment is 10 days or more late, Borrower will be charged 5.000% of the
unpaid portion of the regularly scheduled payment.







INTEREST AFTER DEFAULT.

Upon default, including failure to pay upon final maturity, the interest rate on
this Note shall be increased by adding a 3.000 percentage point margin ("Default
Rate Margin"). The Default Rate Margin shall also apply to each succeeding
interest rate change that would have applied had there been no default. However,
in no event will the interest rate exceed the maximum interest rate limitations
under applicable law.







DEFAULT.

Each of the following shall constitute an event of default ("Event of Default")
under this Note:









Payment Default.

Borrower fails to make any payment when due under this Note.











Other Defaults:

Borrower fails to comply with or to perform any other term, obligation, covenant
or condition contained in this Note or in any of the related documents or to
comply with or to perform any term, obligation, covenant or condition in any
other agreement between Lender and Borrower.











Default in Favor of Third Parties.

Borrower or any Grantor defaults under any loan, extension of credit, security
agreement, purchase or sales agreement, or any other agreement, in favor of any
other creditor or person that may materially affect any of Borrower's property
or Borrower's ability to repay this Note or perform Borrower's obligations under
this Note or any of the related documents.











False Statement.

Any warranty, representation or statement made or furnished to Lender by
Borrower or on Borrower's behalf under this Note or the related documents is
false or misleading in any material respect, either now or at the time made or
furnished or becomes false or misleading at any time thereafter.











Insolvency.

The dissolution or termination of Borrower's existence as a going business, the
insolvency of Borrower, the appointment of a receiver for any part of Borrower's
property, any assignment for the benefit of creditors, any type of creditor
workout, or the commencement of any proceeding under the bankruptcy or
insolvency laws by or against Borrower.

1



--------------------------------------------------------------------------------





Creditor or Forfeiture Proceedings.

Commencement of foreclosure or forfeiture proceedings, whether by judicial
proceeding, self-help, repossession or any other method, by any creditor of
Borrower or by any government agency against any collateral securing the loan.
This includes a garnishment of any Borrower's accounts, including deposit
accounts, with Lender. However, this Event of Default shall not apply if there
is a good faith dispute by Borrower as to the validity or reasonableness of the
claim which is the basis of the creditor or forfeiture proceeding and if
Borrower gives Lender written notice of the creditor or forfeiture proceeding
and deposits with Lender monies or a surety bond for the creditor or forfeiture
proceeding, in an amount determined by Lender, in its sole discretion, as being
an adequate reserve or bond for the dispute.











Events Affecting Guarantor.

Any of the preceding events occurs with respect to any guarantor, endorser,
surety, or accommodation party of any of the indebtedness or any guarantor,
endorser, surety, or accommodation party dies or becomes incompetent, or revokes
or disputes the validity of, or liability under, any guaranty of the
indebtedness evidenced by this Note. In the event of a death, Lender, at its
option, may, but shall not be required to, permit the guarantor's estate to
assume unconditionally the obligations arising under the guaranty in a manner
satisfactory to Lender, and, in doing so, cure any Event of Default.











Change in Ownership.

Any change in ownership of twenty-five percent (25%) or more of the common stock
of Borrower.











Adverse Change.

A material adverse change occurs in Borrower's financial condition, or Lender
believes the prospect of payment or performance of this Note is impaired.











Insecurity.

Lender in good faith believes itself insecure.









LENDER'S RIGHTS.

Upon default, Lender may declare the entire unpaid principal balance under this
Note and all accrued unpaid interest immediately due, and then Borrower will pay
that amount.







ATTORNEYS' FEES; EXPENSES.

Lender may hire or pay someone else to help collect this Note if Borrower does
not pay. Borrower will pay Lender that amount. This includes, subject to any
limits under applicable law, Lender's attorneys' fees and Lender's legal
expenses, whether or not there is a lawsuit, including attorneys' fees, expenses
for bankruptcy proceedings (including efforts to modify or vacate any automatic
stay or injunction), and appeals. If not prohibited by applicable law, Borrower
also will pay any court costs, in addition to all other sums provided by law.







JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.







GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Wisconsin without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Wisconsin.







CHOIICE OF VENUE.

If there is a lawsuit, Borrower agrees upon Lender's request to submit to the
jurisdiction of the courts of Milwaukee County, State of Wisconsin.







DISHONORED ITEM FEE.

Borrower will pay a fee to Lender of $15.00 if Borrower makes a payment on
Borrower's loan and the check or preauthorized charge with which Borrower pays
is later dishonored.







RIGHT OF SETOFF.

To the extent permitted by applicable law, Lender reserves a right of setoff in
all Borrower's accounts with Lender (whether checking, savings, or some other
account). This includes all accounts Borrower holds jointly with someone else
and all accounts Borrower may open in the future. However, this does not include
any IRA or Keogh accounts, or any trust accounts for which setoff would be
prohibited by law. Borrower authorizes Lender, to the extent permitted by
applicable law, to charge or setoff all sums owing on the debt against any and
all such accounts, and, at Lender's option, to administratively freeze all such
accounts to allow Lender to protect Lender's charge and setoff rights provided
in this paragraph.







LINE OF CREDIT.

This Note evidences a revolving line of credit. Advances under this Note, as
well as directions for payment from Borrower's accounts, may be requested orally
or in writing by Borrower or by an authorized person. Lender may, but need not,
require that all oral requests be confirmed in writing. Borrower agrees to be
liable for all sums either: (A) advanced in accordance with the instructions of
an authorized person or (B) credited to any of Borrower's accounts with Lender.
The unpaid principal balance owing on this Note at any time may be evidenced by
endorsements on this Note or by Lender's internal records, including daily
computer print-outs. Lender will have no obligation to advance funds under this
Note if: (A) Borrower or any guarantor is in default under the terms of this
Note or any agreement that Borrower or any guarantor has with Lender, including
any agreement made in connection with the signing of this Note; (B) Borrower or
any guarantor ceases doing business or is insolvent; (C) any guarantor seeks,
claims or otherwise attempts to limit, modify or revoke such guarantor's
guarantee of this Note or any other loan with Lender; (D) Borrower has applied
funds provided pursuant to this Note for purposes other than those authorized by
Lender; or (E) Lender in good faith believes itself insecure.







SUCCESSOR INTERESTS.

The terms of this Note shall be binding upon Borrower, and upon Borrower's
heirs, personal representatives, successors and assigns, and shall inure to the
benefit of Lender and its successors and assigns.







GENERAL PROVISIONS.

This Note benefits Lender and its successors and assigns, and binds Borrower and
Borrower's heirs, successors, assigns, and representatives. If any part of this
Note cannot be enforced, this fact will not affect the rest of the Note. Lender
may delay or forgo enforcing any of its rights or remedies under this Note
without losing them. Borrower and any other person who signs, guarantees or
endorses this Note, to the extent allowed by law, waive presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Note, and
unless otherwise expressly stated in writing, no party who signs this Note,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability. All such parties agree that Lender may renew or extend
(repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender's
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.







PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.







BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.







BORROWER:





2



--------------------------------------------------------------------------------





FIRST MIDWEST BANCORP, INC.





By: /S/ JAMES P. HOTCHKISS











James P. Hotchkiss, Exec. VP & Treasurer of First





Midwest Bancorp, Inc.











LASER PRO Lending, Ver. 5.34.00.003 Corp. Harland Financial Solutions, Inc.
1997, 2007. All Rights Reserved.

- WI L:\LPL\CF\LPL\D20.FC TR-75198 PR-89 (M)







3



--------------------------------------------------------------------------------



*00008446592-10000-034502282007*

DISBURSEMENT REQUEST AND AUTHORIZTION



Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

$70,000,000.00

02-28-2007

04-30-2007

8446592-10000-

M100 / A4

00002532665

06564

/S/ JJH



References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.



Borrower:

First Midwest Bancorp, Inc.

One Pierce Place, Suite 1500

Itasca, IL 60143-1253



Lender:

M&I Marshall & Ilsley Bank

Correspondent Banking

770 N. Water Street

Milwaukee, WI 53202











LOAN TYPE

. This is a Variable Rate Nondisclosable Revolving Line of Credit Loan to a
Corporation for $70,000,000.00 due on April 30, 2007. The reference rate
(British Bankers Association (BBA) LIBOR and reported by a major news service
selected by Lender (such as Reuters, Bloomberg or Moneyline Telerate). If BBA
LIBOR for the selected period is not provided or reported on the first day of a
month because, for example, it is a weekend or holiday or for another reason,
the LIBOR Rate shall be established as of the preceding day on which a BBA LIBOR
rate is provided for the selected period and reported by the selected news
service., currently 5.360%) is added to the margin of 0.550%, resulting in an
initial rate of 5.910. This is a secured renewal loan.







PRIMARY PURPOSE OF LOAN

. The primary purpose of this loan is for:









£

Personal, Family or Household Purposes or Personal Investment.





£

Agricultural Purposes.





S

Business Purposes.







DISBURSEMENT INSTRUCTIONS.

Borrower understands that no loan proceeds will be disbursed until all of
Lender's conditions for making the loan have been satisfied. Please disburse the
loan proceeds of $70,000,000.00 as follows:









Undisbursed Funds:

$70,000,000.00



























Note Principal:

$70,000,000.00















AUTOMATIC PAYMENTS.

Borrower hereby authorizes Lender automatically to deduct from Borrower's Demand
Deposit - Checking account, numbered _____________, the amount of any loan
payment. If the funds in the account are insufficient to cover any payment,
Lender shall not be obligated to advance funds to cover the payment. At any time
and for any reason, Borrower or Lender may voluntarily terminate Automatic
Payments.







JOINT CREDIT INTENT.

If the application was for joint credit, all persons signing below confirm that
their intent at time of application was to apply for joint credit.







VOIDED CHECK.

If automatic loan payment is to be made via ACH from another lending
institution, please attach a voided check to this form.







INSTRUCTIONS TO BANKER.

1) Please put an "X" next to the fees listed above that RCC is to pay.







2) Please complete the following section as applicable:







a) Bank deposited fees into account number:















Total dollar amount deposited into this account: $























b) Bank deposited fees into customer related:















Total dollar amount deposited into this account: $



















FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER'S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER'S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED FEBRUARY 28, 2007.





BORROWER:





FIRST MIDWEST BANCORP, INC.







By:













James P. Hotchkiss, Exec. VP & Treasurer of First





Midwest Bancorp, Inc.























LASER PRO Lending, Ver. 5.34.00.003 Corp. Harland Financial Solutions, Inc.
1997, 2007. All Rights Reserved.

- WI L:\LPL\CF\LPL\I20.FC TR-75198 PR-89



4

